UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6356


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD WAYNE LEWIS,

                Defendant – Appellant.


Appeal from the United States District Court for the District of
Virginia, at Richmond. James R. Spencer, Chief District Judge.
(3:07-cr-00104-JRS-1; 3:09-cv-00684-JRS)


Submitted:   July 28, 2011                 Decided:   August 2, 2011


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Wayne Lewis, Appellant Pro Se.      Stephen Wiley Miller,
Assistant United States Attorney, Brandon Michael Santos, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronald       Wayne     Lewis      seeks     to     appeal       the   district

court’s order denying in part his 28 U.S.C.A. § 2255 (West Supp.

2011) motion. *          The order is not appealable unless a circuit

justice      or   judge      issues    a   certificate          of    appealability.       28

U.S.C. § 2253(c)(1)(B) (2006).                      A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating          that   reasonable      jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see      Miller-El      v.   Cockrell,        537    U.S.    322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                               Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and    conclude       that    Lewis    has      not   made      the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

       *
       The court granted the § 2255 motion in part and entered an
amended judgment reducing Lewis’ supervised release term from
five years to three years.



                                                2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3